DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 8/17/2021 are acknowledged and have been fully considered.  Claims 47-49, 52, 58-68, 70-85, and 87 are now pending.  Claims 1-46, 50-51, 53-57, 69, 86, and 88-89 are canceled; claim 66 is amended; claims 47-49, 52, 58-65, 72-76, and 85 are withdrawn; no claims are new.
Claims 66-68, 70-71, 77-84, and 87 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 66-68, 70-71, 77-84, and 87 are rejected under 35 U.S.C. 103 as being unpatentable over Grotheer et al. (“The performance of an orthosilicic acid-releasing silica gel fiber fleece in wound healing”, of record) in view of Veverková et al. (“Modified Silica Nanofibers with Antibacterial Activity”).
Grotheer et al. teaches an inorganic orthosilicic acid-releasing spun fiber fleece (see abstract). Grotheer et al. teaches that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition, see page 7317).  Grotheer et al. teaches that full-thickness wounds were excised to the subcutaneous fat tissue on the back of the pigs and that the depth of the wounds was approximately 3.5 mm (see page 7317).  Grotheer et al. teaches that the spun silica gel fiber fleeces was inserted into the wounds, which then were sterilely covered by a dressing plaster (see page 7317).  In Figure 1A, the spun silica gel fiber fleeces are shown to be flush with the skin, thus a person of ordinary skill in the art would reasonably expect that they had a thickness of approximately 3.5 mm (i.e. 0.138 inches).
Grotheer et al. does not teach that the fibers have a diameter of from about 50nm to about 5µm.
Veverková et al. teaches a nanofibrous material with antibacterial activity for wound dressing applications (see abstract).  Veverková et al. teaches e nanofibers combining poly(vinyl alcohol) and silica were produced by electrospinning from the sol (see abstract). Veverková et al. teaches electrospinning is a method that produces polymer fibers using electrically driven jet; starting material is polymer solution or melt (see page 1).  Veverková et al. teaches the process produces ultrafine fibers (micro- or nanofibers) with high specific surface area with various pore sizes (see page 1). Veverková et al. teaches electrospun nanofibers are widely used for biomedical 
Regarding claims 66-68, 70, and 77-84,  it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a fiber diameter of 100-800nm as taught by Veverková et al. in the spun fiber fleece of Grotheer et al.  One would be motivated to do so with a reasonable expectation of success as both are drawn to silica fiber materials for wound healing, and Veverková et al. teaches that fibers with a diameter of 100-800nm can be successfully utilized.  MPEP 2144.05 states that "[i]n the case where the claimed ranges 'overlap or lie inside ranges disclosed by the prior art' a prima facie case of obviousness exists" quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case the 100-800nm range taught by the prior art overlap on the instantly claimed range of 50nm to 5µm.  Further, unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  As Grotheer et al. discloses spun silica gel fiber fleeces (i.e. a silica fiber mat composition), the teachings of the prior art appear to meet the limitations recited in prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  
Regarding claim 71, Grotheer et al. teaches that the fleeces are a spun silica gel fiber fleeces with a chemical composition of Si(OH)yO2-y/2]n (i.e. a silica fiber mat composition), thus the composition consists essentially of SiO2 (see page 7317).
Regarding claim 87, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the 0.138 inch thickness of the mat to have the same properties as one that is at least ½ inch.  Alternatively, a person of ordinary skill in the art would motivated to manipulate the thickness of the mat by routine experimentation, in order to optimize the desired effect of the resultant composition, such as increasing the thickness of the mat to match the depth of the wound to be treated, as Grotheer et al. teaches that the spun silica gel fiber fleeces was inserted into the wounds and the spun silica gel fiber fleeces are shown to be flush with the skin.

Response to Arguments
Applicant's arguments filed 8/17/2020 have been fully considered but they are not persuasive in view of the modified grounds of rejection necessitated by amendment. 
Applicant argues that the silica fiber mat composition has beneficial and advantageous properties compared to conventional formulations, such as accelerating or improving healing of acute or chronic wounds and that it is a non-biodegradable scaffold that is not removed from the wound and becomes integrated with the regenerated tissue.  However, "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  In the instant case, Grotheer et al. teaches wound closure (see abstract), where the silica fiber fleece remained in the wound (see Figure 1).  Further, Veverková et al. teaches silica nanomaterials are a good candidate for medical applications because they are able to meet a number of mentioned strict criteria (low toxicity, high porosity, and relatively suitable surface for subsequent functionalization) and appear to be the ideal material for tissue engineering as well as wound dressing for the treatment of chronic wounds (see page 1 bridging to page 2).  
Applicant argues that the silica fiber mat provides an optimal environment for population and growth of new cells.  However, Grotheer et al. teaches a significantly faster wound closure could be observed in the SIFIB group on day 14 and day 28 (see page 7319).
Applicant argues that the silica fiber mat composition in accordance with the instant claims has a soft texture, is very flexible, and can be easily handled for, e.g., 
Applicant argues that Grotheer et al. teaches that the depth of the wounds was 3.5mm, not 35mm, and that Grotheer et al. does not teach a silica fiber mat having a thickness of at least 1/8 inch (i.e. 3.175mm). However, 3.5mm reads on “at least 3.175mm”, thus Grotheer et al. teaches the claimed thickness.  Further, while Grotheer et al. is silent as to the diameter of the fibers, that deficiency is cured by Veverková et al. as set forth above in the rejection of record.
Applicant argues that no rationale has been supplied that could possibly explain why one of ordinary skill in the art would select, and would have a reasonable expectation of success in selecting not only the specific sol-gel chemistry, and transition humidity and temperature, utilized to produce the claimed silica fiber mat composition, but also the recited mat composition thickness and fiber diameter range.  However, as noted above, Grotheer et al. teaches that the depth of the wounds was 3.5mm, which reads on the claimed thickness and while Grotheer et al. is silent as to the diameter of the fibers, that deficiency is cured by Veverková et al. as set forth above in the rejection of record.  Further, the instant claims are drawn to a composition, not to a method of making.  Unless an unobvious structural limitation is provided by the process limitation, patentability of product-by-process claims are based on the product itself (see MPEP 2113).  “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), emphasis added.  In the instant case, the silica fibers of Grotheer et al. and Veverková et al. are both taught to be used for wound healing and there appears to be no structural difference set forth on record.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Melissa L Fisher/           Primary Examiner, Art Unit 1611